Citation Nr: 0507458	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-09 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE


Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.



REPRESENTATION


Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
December 1944.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO).  The veteran cancelled a hearing scheduled 
before a Veterans Law Judge at the RO in December 2001 and 
requested that it be rescheduled.  In February 2003, he 
withdrew his request for a videoconference hearing before a 
Veterans Law Judge, scheduled in March 2003.  The Board 
remanded the case in May 2002 and August 2003.

In February 2005, the Board granted the veteran's motion to 
advance this case on the Board's docket, under the provisions 
of 38 C.F.R. § 20.900(c)(2004), based on the veteran's 
advanced age.


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.

2.  The veteran is not institutionalized in a nursing home on 
account of physical or mental incapacity.

3.  The objective medical evidence does not show that the 
veteran requires the daily assistance of another to perform 
the activities of daily living or to protect himself from the 
dangers of his environment, without which he would require 
nursing home or other institutional care. 


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1521, 5103, 5103A; 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The United States Court of Appeals for 
Veteran Claims (Court) has held that a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 
3.159(b)(1).

In the present case, the Board finds that VA has informed 
the veteran about the information and evidence not of record 
that is necessary to substantiate his claim.  A VCAA notice 
letter was issued in May 2004 which informed the veteran of 
the evidence necessary to show entitlement to special 
monthly pension based on the need for aid an attendance.  
Additionally, the statement of the case (SOC) furnished to 
the veteran in March 2000 set out the specific criteria 
employed in determining whether entitlement to aid and 
attendance benefits were warranted, and explained the 
reasons for the RO's denial of his claim.  Supplemental 
statements of the case (SSOC) were issued in April 2000, 
February 2001 and September 2004, following the receipt of 
additional evidence, to include the reports VA examinations, 
wherein it was noted that the criteria for aid and 
attendance benefits still had not been met.  The Board 
concludes that the duty to notify the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claim has been satisfied.  In July 2003, 
the veteran indicated that all pertinent records appeared to 
have been obtained and he has not identified any additional 
evidence that needs to be obtained.  

The Board also finds that VA has informed the veteran about 
the information and evidence that VA would seek to provide, 
versus the information and evidence he was expected to 
furnish.  Specifically, in the May 2004 VCAA letter, the RO 
notified the veteran that he needed only to complete and 
return releases identifying private health care providers 
who had treated him, and that, if needed, VA would request 
those records.  It was indicated that VA would obtain all 
records held by Federal agencies, and any VA treatment 
records identified by the veteran.  It was also noted that 
VA would provide a medical examination or get a medical 
opinion if it was necessary to make a decision on his claim.

With regard to the fourth element, the Board notes that the 
May 2004 notice letter requested the veteran to provide any 
evidence in his possession that pertained to his claim.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit evidence in his 
possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004),  the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred and that the VA 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  See also VA 
O.G.C. Prec. Op. No. 7-2004.  VCAA notice was not provided to 
the veteran before the initial October 1999 RO decision that 
is the subject of this appeal.  Because this initial RO 
decision was issued before the enactment of VCAA, VA could 
not have informed the veteran of law that did not yet exist.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
VCAA notice provided to the appellant was given after the 
initial AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  In 
addition, during the entire pendency of the appeal, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.   

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folder.  It has also arranged for VA 
examinations.  With regard to the August 2004 VA vision 
examination, the report of the examiner indicates that the 
claims file was not available for review at the time of the 
examination.  In January 2005, the veteran's representative 
argued that, if the benefit sought on appeal could not be 
granted, the case should be remanded for additional VA 
examinations.  It was noted that the last VA examination was 
limited to the eye examination.  Review of the record shows, 
however, that a special VA examination for the purpose of 
determining the need for aid and attendance was conducted by 
a VA examiner who had the claims file for review at the time 
of the examination.  While there was a separate VA vision 
examination, the pertinent findings were limited to the 
veteran's current visual acuity.  The examiner was able to 
address the current status of the veteran's vision, limited 
only by the veteran's refusal to have his eyes dilated 
because he had to drive home after the examination.  The 
Board concludes that the duty to assist with regard to 
providing a thorough and contemporaneous medical examination 
have been fully satisfied and a remand for the purpose of 
providing another VA examination is not warranted in this 
case.  In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to establish his claims.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Special Monthly Pension - Aid and Attendance

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(b), 
(c).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In September 1999, the veteran filed his claim.  In October 
1999, the RO granted special monthly pension benefits based 
on being housebound and denied that portion of the claim for 
special monthly pension benefits based on the need for 
regular aid and attendance of another person.  Service 
connection is not in effect for any disability.  The 
veteran's non-service connected disabilities are as follows:  
Flat feet, evaluated as noncompensably disabling, malignant 
neoplasm of the kidney, status post right radical 
nephrectomy, evaluated as 100 percent disabling; hypertension 
and coronary artery disease (CAD), evaluated as 30 percent 
disabling, chronic obstructive pulmonary disease (COPD), 
evaluated as 10 percent disabling and hyperplasia of the 
prostate, evaluated as noncompensably disabling. 

VA hospital records dated from May to June 1999 show that the 
veteran was admitted for a right radical nephrectomy 
following testing which revealed a right renal mass 
consistent with right renal malignancy.  Secondary diagnoses 
included COPD, hyperplasia of the prostate, essential 
hypertension and CAD.  At the time of discharge he was 
tolerating a regular diet and ambulating without difficulty.  
He was instructed to avoid strenuous activity or heavy 
lifting for 4 to 6 weeks.

VA hospital records dated from July 1999 to February 2000 
include a September 1999 hospital summary which shows that 
the veteran was admitted for treatment of urinary tract 
infection.  During hospitalization new onset of atrial 
fibrillation was also treated.  Hospital records indicate 
that he was ambulatory at time of discharge in September 
1999.  A November 1999 hospital summary shows that the 
veteran was admitted for evaluation of low blood pressure as 
well as elective ablation for his paroxysmal supraventricular 
tachycardia.   It was indicated that on the day of discharge 
he was feeling fine with no chest pain and no abnormalities 
on telemetry.  

Private treatment records of the L.S.U.M.C. Clinics dated 
from October 1996 to November 1999 show a history of age 
related macular degeneration with  recurrent/residual 
choroidal neovascular membrane in the left eye, status post 
laser surgery.  Those records also show that cataract surgery 
on the right eye was performed in February 1999.  

Treatment records dated from May 1998 to September 2000 of 
the LSU Moss Regional Hospital show treatment for coronary 
artery disease and benign prostatic hypertrophy.

On VA general medical examination in September 2000, it was 
indicated that the veteran presented ambulatory without 
assistance with a slightly antalgic favoring his right leg.  
He was alert and oriented to time, person, place and 
situation and in no acute distress.  The diagnoses included 
coronary artery disease, congestive heart failure, 
hyperlipidemia, benign prostatic hypertrophy and residuals of 
left lung resection.  

On VA eye examination in September 2000, the veteran 
complained of defective vision in the left eye for the last 
few years.  He reported cataract surgery on the right eye in 
January 1999 and laser surgery in the left eye in 1999.  
Examination revealed vision of the right eye was 20/25 
improved to 20/20 J-1 with glasses.  Vision of the left eye 
was hand movement close to face with no improvement with 
glasses or pinhole.  The field of vision of the right eye was 
normal.  The left eye had a big center scotoma occupying 
between 10 to 30 degrees.  In the center over the periphery 
field of vision appeared to be normal.  The diagnoses were 
pseudophakia right eye, age-related macular degeneration left 
eye, and nuclear sclerosis left eye.

On VA aid and attendance examination in September 2000, the 
examiner indicated that the veteran did not need to be seen 
on a regular basis or kept by a nurse attendant on a regular 
basis seeing as how he cooked for himself.  The veteran also 
reported that he did his own laundry and was able to drive, 
although he was blind in one eye.  The examiner indicated 
that the veteran was mentally capable of managing any benefit 
payments on his own and was able to protect himself from 
hazards of daily living, as he was able to exit his house in 
event of a fire or some other danger.  The veteran reported 
regular activities of daily living, although he was somewhat 
restricted by his decrease in exercise tolerance.  The 
examiner indicated that the veteran's build and posture 
seemed good for a man his age and that his state of nutrition 
appeared to be good.  Gait was normal except for the antalgia 
for favoring the right leg.  It was noted that standing blood 
pressure was 84/38, indicating some possible hypotension 
probably secondary to volume depletion.  The upper 
extremities both had full active range of motion and good 
strength.  Both hands had good dexterity.  Lower extremities 
had good range of motion except for the lack of full 
extension of the right leg.  The examiner recommended some 
aid and attendance for care at home because the veteran 
should not be driving secondary to his eyesight.  It was 
indicated that he likely needed some assistance cleaning his 
house and taking care of sanitation measures around the 
house.  Otherwise, no apparent pathology for aid and 
attendance part of the examination.  The diagnoses included 
blindness in the left eye, post operative arthritis right 
knee and postural hypotension.

VA outpatient treatment records dated from February 2000 to 
February 2001 show that in November 2000 he was seen for 
complaints of left flank pain.  It was noted that functional 
status limits were that he got tired easily and mowed the 
lawn one part at a time.  In February 2001, he reported 
occasional anginal equivalent relieved with nitroglycerine.  

On VA eye examination in August 2004, the chief complaint was 
blurred vision of the left eye due to age related macular 
degeneration and inability to identify faces with the left 
eye.  A history of cataract extraction and intraocular lens 
of the right eye; age-related macular degeneration of the 
left eye with substantially reduced central vision and laser 
treatment of the left eye was also noted.  The veteran 
reported that he was able to dress himself and had good 
mobility.  It was noted that at the time of the examination, 
hygiene was impeccable and there was not indication that he 
was unable to attend to any hygienic needs.  The veteran did 
report some difficulty at night with leg cramping, possibly 
due to medication which had been adjusted.   Far visual 
acuity was 20/25-3 in the right eye and counting fingers at 2 
feet with eccentric viewing to the left side, pin hole no 
improvement.  Corrected far visual acuity was 20/20 in the 
right eye and counting fingers only in the left eye.  
Corrected near visual acuity in the right eye was 20/20-4.  
The examiner noted that the veteran refused dilation because 
he had to drive.  The examiner commented that without 
dilation a good view into the eyes could not be achieved and 
no definitive comment on what pathology may be present could 
be made.  The impression included right eye pseudophakia, 
left eye age related macular degeneration by patient history, 
legal blindness left eye likely due to macular degenerative 
changes and questionable cataract, but no certainty without 
dilation, and refractive errors right eye.

On VA aid and attendance examination in August 2004, the 
examiner indicated that the claims file was available and 
reviewed.  The veteran reported that he drove himself to the 
examination.  He indicated that he lived alone and took care 
of all activities of daily living without assistance.  He 
reported that he was able to dress, feed, cook and shop for 
himself.  He reported that he did not cut his lawn any more 
because it was too much exertion and that his son-in-law did 
it.  He indicated that he is able to protect himself from the 
dangers of daily living.  The veteran's medical history was 
summarized.  Examination revealed that he effectively 
communicated and that he was alert and oriented times three.  
Thee was no cyanosis, clubbing or edema of the extremities.  
It was noted that he was missing the distal tip of the 3rd 
and 4th digits of the right hand and distal tip of the left 
thumb.  Neurologic examination was unremarkable.  Gait was 
normal.  Good coordinating movements of the upper and lower 
extremities were noted.  Following examination, the examiner 
concluded that the veteran was capable of taking care of 
activities of daily living including driving to the 
examination appointment.  The veteran was able to dress and 
undress himself with use of normal strength of his upper 
extremities and protect himself from the dangers inherent in 
his daily environment and maintain personal hygiene.  

The Board has thoroughly reviewed the evidence of record in 
light of the veteran's contentions.  The evidence does not 
show that the veteran meets any of the criteria sufficient to 
warrant aid and attendance benefits and the claim must be 
denied.

In reviewing the pertinent evidence, discussed above, it is 
simply not shown that the veteran is bedridden or that he is 
unable to take care of his personal needs such as dressing, 
bathing, going to the bathroom, or eating on a regular basis.  
The record shows that the veteran lives in his own home and 
does not require regular assistance from another person for 
his daily living needs.  Although the VA examiner in 
September 2000 recommended some assistance with house 
cleaning because the veteran should not drive secondary to 
his eyesight, it was concluded that there was no apparent 
pathology for aid and attendance.  While it was noted on the 
most recent VA aid and attendance examination that the 
veteran was unable to mow the lawn, it was indicated that he 
was able to take care of all of the other activities of daily 
living.  

The medical evidence of record does not establish that he 
requires the frequent need of adjustment of a special 
prosthetic or orthopedic appliance, which by reason of a 
service-connected disability cannot be done without the aid 
of another.  Additionally, it is not shown that the veteran 
has a mental or physical impairment which requires assistance 
on a regular basis to protect himself from hazards or dangers 
incident to his daily environment. 

Moreover, the evidence does not show that the veteran is a 
patient living in a nursing home.  While the medical evidence 
does demonstrate that he has a visual impairment of the left 
eye limited to counting fingers, the evidence does not show 
that he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  The 
most recent VA eye examination showed refractive error in the 
right eye with corrected far vision of 20/20 and corrected 
near vision of 20/20-4.  

The criteria for regular aid and attendance contemplate the 
need for regular personal health care services.  The evidence 
of record simply does not show that the veteran's 
disabilities debilitate him to the extent that he requires 
the regular aid and attendance of another person as specified 
by the criteria in 38 C.F.R. §§ 3.351(b), (c), 3.352(a).  
Accordingly, the veteran does not qualify for special monthly 
pension based on the need for regular aid and attendance. 


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is denied.



	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


